Judgment, Supreme Court, New York County (James Leff, J.), rendered April 20, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a hypodermic instrument, and sentencing him, as a second felony offender, to prison terms of 12 to 24 years, 12 to 24 years, and 1 year, respectively, unanimously affirmed.
Defense counsel’s application to withdraw from the appeal is denied. We find no abuse of discretion in sentencing. Concur—Sullivan, J. P., Wallach, Rubin, Kupferman and Mazzarelli, JJ.